Miller, Judge,

(dissenting):

I cannot concur. In the first place, the evidence is conflicting as to the height of the stone pile, and as to its exact location with reference to the traveled part of the road. All of the plaintiff’s witnesses place its height, prior to the accident, at from three to four feet at' the highest point. The height, two and one half feet, mentioned in the opinion, is the measurement given by the road surveyor, a witness for the defendant, made after the accident. The witnesses for the plaintiff say that the stone pile was pulled down by the lumbering of the horse over it and dragging it down with the buggy, which would be ,the natural result, and several of the witnesses for the plaintiff say that, as the lower court found, at least the edge of the stone pile so infringed upon the beaten road way that wheels of vehicles on the side next to it ran over the rock and ground them down to some extent; and the road surveyor, a witness for the defendant, says, referring to a time before the accident, that four or five times he told Elliott, the man who owned the rock pile, to get it out of the road. The evidence shows that the rocks did not belong to the county, but to Elliott, who had placed them there with the view of selling them to the county for improving the road; and the evidence shows that there was ample space to have deposited this stone away from the traveled way, so as to have been less dangerous to the traveling public; also that this rock pile had been maintained in this position at the time of the accident for about two years, notwithstanding the frequent warnings of the road surveyor to the owner to remove it, and I think it was a question for the jury, and not one of law for the court, whether the county was negligent with respect to maintaining this rock pile for so long a time as to be a menace to the public, and which resulted so seriously to the plaintiff in this case.
I think we ¿re committed by a long line of decisions construing our statute to the comprehensive proposition that counties and municipalities are liable to persons injured there*8by for suffering or maintaining pitfalls, obstructions, or dangerous embankments upon or so near to a public road or street, as to endanger the lives and property of persons traveling, with ordinary care, in the usual course, upon foot, on horseback, or in vehicles, and that this liability is absolute when considered in connection with the character of the road, the country traversed by it, and all the surrounding facts and circumstances, and that generally the question whether defendant is guilty of negligence is one of fact or mixed, law and fact for jury determination.
This law was applied in Biggs v. Huntington, 32 W. Va. 55, where a well hole had been allowed to exist, not in the traveled part of the unpaved road or street, nor on the sidewalk, but between the two, but in such proximity thereto as to make it dangerous to persons using the street or walk. In that case Judge Green, combating a contrary view expressed in some decisions cited, says: “ There are, however, numerous cases where a traveler, though he meets with an accident off from the public streets, has nevertheless recovered of the town the damages he has sustained, when sustained very close to the edge of the public highway.” He cites cases frequently cited and approved by this court, namely, Niblelt v. Nashville, 12 Heisk. 684; Turnpike Co. v. Crockett, 2 Sneed 271; Memphis v. Lasser, 9 Humph. 757; Burnham v. Boston, 10 Allen 290; Hill v. Boston, 122 Mass. 349. The proposition I am contending for is also affirmed in’ Rohrboygh v. County Court, 39 W. Va. 472, where the injuries complained of resulted from a horse becoming suddenly frightened, as in this case, and shying away from a pile of rock in the roadway, not as in this case frightened by some other object and lumbering upon the stone pile, but instantly backing over an embankment forming an approach to a bridge unguarded by railing. The court in that case, differentiating it from Smith v. County Court, 33 W. Va. 713, where the result of the accident was said to be due proximately to the vicious character of the horse, rather than to the obstruction in the road, quotes approvingly the doctrine of Vermont and Massachusetts cases, that where the injury is the combined result of the accident and a defect in the highway, and it could not have happened but for the de-*9feet, the town is liable. The law I contend for was also recognized in Hungerman v. City of Wheeling, 46 W. Va. 761, but not applied because the viciousness of the horse and not the defect, the want of a barrier along the roadside, was the proximate cause of the injury. And again in Townley v. City of Huntington, 68 W. Va. 574, where the want of repair in a public street consisted of a hole in the grass plot or parking, and not in the paved street or paved sidewalk. And in Rucker v. City of Huntington, 66 W. Va. 104, the defendant was held liable where the horse suddenly shied at a street car, and ran the vehicle to which he was hitched over a rock on the road. I do not think this case can be distinguished in principle from the Rohrbough case, cited in support of it. Other of- our decisions might be cited I think which affirm the principle of the other cases.
The learned judge of the trial court, relying upon the decisions of this court, and I think properly interpreting them, •overruled defendant’s demurrer to the evidence, and entered judgment on the verdict for the plaintiff.
For the proposition, that a county must not allow obstructions to exist in the traveled parts of a road, or so near thereto as to make the traveled part thereof unsafe, considering the character of the road, the country traversed, and the weather conditions, the following authorities are cited: 15 Am. & Eng. Ency. Law, (2nd ed.) 452 and 453; Town of Fowler v. Linguist, 138 Ind. 566, 37 N. E. 133; Moran v. Inhabitants of Palmer, 162 Mass. 196, 38 N. E. 442; Tilton v. Wenham, 172 Mass. 407, 52 N. E. 514; Morse v. Town of Richmond, 41 Vt. 435, 98 Am. Dec. 600; Drew v. Town of Sutton, 55 Vt.. 586, 45 Am. Rep. 644; Houfe v. Town of Fulton, 29 Wis. 296, 9 Am. Rep. 568; Slivitski v. Town of Wien, 93 Wis. 460, 67 N. W. 730; Bolts v. Town of Sullivan, 101 Wis. 608, 77 N. W. 870; Wakeham v. Township of St. Clair, 91 Mich. 15; Davis v. Inhabitants of Charlton, 140 Mass. 422, 5 N. E. 473; Harris v. Inhabitants of Great Barrington, 169 Mass. 271, 47 N. E. 881; Scannal v. City of Cambridge, 163 Mass. 91, 39 N. E. 790; Tisdale v. Inhabitants of Bridgewater, 167 Mass. 248, 45 N. E. 730.
The plaintiff is shown to have sustained serious, painful, *10and permanent injuries, as the result of the stone pile in the-road. The opinion concedes he was not negligent, that his. horse was gentle, and that the shying and resultant injury were almost concurrent. I think these facts with the other facts recited call for an affirmance of the judgment.